* Corpus Juris-Cyc References: Costs, 15CJ, p. 323, n. 21 New.
E.B. Peyton made affidavit before the clerk of the town of Lumberton that the five defendants, naming them in the separate affidavits, "on or about the 18th day of August, 1925, within the corporate limits of said town, did fraudulently obtain board and lodging, (and) that they refused and neglected to pay for same, said act being contrary to the ordinance of said town in such case made and provided, and against the peace and dignity of the state of Mississippi."
Warrants were issued for the defendants, and, upon trial of the case, according to the judgment of the mayor *Page 781 
of said town of Lumberton, the defendants were acquitted and discharged and Peyton, appellee here, taxed with the costs.
On the trial, according to the mayor's judgment, Peyton testified that the board and lodging obtained from him by each of the defendants was obtained in Canton, Madison county, and that no one of the defendants obtained from him anything of value within the corporate limits of the town of Lumberton. Whereupon the court entered a judgment taxing Peyton, the prosecuting witness, with the costs of the case, because said prosecution had been instituted by him "without reasonable cause," and recited the amount of costs to aggregate fifty-one dollars and seventy-five cents, acquitting and discharging each of the defendants. Whereupon Peyton, prosecuting witness, thus taxed with the costs, appealed to the circuit court, and the circuit court entered a judgment in his favor against the town of Lumberton, taxing said town with the costs in that court.
It will be observed that the costs in this case were taxed against the prosecuting witness, under the authority of section 674, Hemingway's Code, section 965, Code of 1906, which section confers authority upon any court, where a prosecution is commenced against any person without reasonable cause, to assess the costs of such prosecution against the prosecuting witness and to issue execution therefor.
Peyton, who attempted to appeal the case to the circuit court, was not party to any civil proceeding. No civil proceeding was pending, and therefore no jurisdiction was conferred upon the circuit court in this case, by virtue of section 63, Hemingway's Code, section 85, Code of 1906, which only confers the right of appeal on one of the parties to a lawsuit.
Likewise Peyton was not a defendant and was not convicted of any criminal offense against the laws of the state or municipality, and therefore section 69, Hemingway's Code, section 87, Code of 1906, conferred no right *Page 782 
of appeal upon him, and his attempted appeal conferred no jurisdiction upon the circuit court to render any judgment in this case. There are no other sections authorizing appeals from a justice of the peace court, and Peyton being taxed with the costs did not make him a party entitled to appeal, within the meaning of either of these statutes.
We are of opinion that the circuit court was without jurisdiction to enter any order, and, on our own motion, there being no jurisdiction in the circuit court, this court is without jurisdiction. We therefore reverse and remand the case, with instructions to the court below to dismiss the appeal there.
Reversed and remanded.